DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/202022 was filed after the mailing date of the Notice of Allowance on 12/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 3, 7, 9, 11-14, 16-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claims 3, 9, 16 and 17, specifically the prior art fails to disclose or render obvious the claimed limitations including “steps (2-A), (2-B), and (2-C) are performed at the same time in a batch manner such that connections among the antenna, wiring line and electrode are continuous, and wherein the electrode is operatively connected to a TFT or a capacitor”, as claimed in independent claims 3 and 16,  and “steps (2-P-B) and (2-P-C) are performed at the same time in a batch manner such that a connection between the wiring line and electrode is continuous, and wherein the electrode is operatively connected to a TFT or a capacitor”, as claimed in independent claims 9 and 17, respectively.						

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729